          Case 1:21-cv-00365-N/A Document 1                Filed 07/29/21     Page 1 of 1


                 UNITED STATES COURT OF INTERNATIONAL TRADE

 MITSUBISHI CHEMICAL AMERICA, INC.
 and MC IONIC SOLUTIONS US, INC.,
                      Plaintiffs,
                                                     Court No. 21-cv-00365
          v.
 UNITED STATES OF AMERICA; OFFICE
 OF THE UNITED STATES TRADE
 REPRESENTATIVE; U.S. TRADE
 REPRESENTATIVE; U.S. CUSTOMS &
 BORDER PROTECTION; and ACTING
 COMMISSIONER OF U.S. CUSTOMS &
 BORDER PROTECTION,
                      Defendants.


                                             SUMMONS

TO:    The Above-Named Defendants:

       You are hereby summoned and required to serve upon Plaintiffs’ attorney, whose name

and address is set out below, an answer to the complaint which is herewith served upon you,

within 21* days after service of this summons upon you, exclusive of the day of service. If you

fail to do so, judgment by default will be taken against you for the relief demanded in the

complaint.


                                               /s/ Mario Toscano
                                               Clerk of the Court

                                               Faegre Drinker Biddle & Reath LLP
                                               191 N. Wacker Drive, Suite 3700
                                               Chicago, IL 60606
                                               Telephone (312) 569-1157

/s/ Wm. Randolph Rucker
Signature of Plaintiffs’ Attorney
July 29, 2021
* If the United States or an officer or agency thereof is a defendant, the time to be inserted as to it
is 60 days, except that in an action described in 28 U.S.C. § 1581(f) the time to be inserted is 14
days.
